UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7008


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHARU BEY, a/k/a Jeffrey Lewis,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:07-cr-00079-FDW-2)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharu Bey, Appellant Pro Se. Steven R. Kaufman, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sharu Bey appeals the district court’s text order denying

his Fed. R. Crim. P. 36 motion.             We have reviewed the record and

find   no   reversible    error.       Accordingly,     we    affirm    for    the

reasons stated by the district court.            United States v. Bey, No.

3:07-cr-00079-FDW-2 (W.D.N.C. July 14, 2016).                 We dispense with

oral   argument   because      the    facts    and   legal    contentions      are

adequately    presented   in    the    materials     before   this     court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2